FILED
                           NOT FOR PUBLICATION
                                                                               JUN 16 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHEYNA DOUPREA,                                  No.   18-16139

              Petitioner-Appellant,              D.C. No. 4:15-cv-06133-JST

 v.
                                                 MEMORANDUM*
JANEL ESPINOZA, Warden, Central
California Women’s Facility, Chowchilla,
California,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                             Submitted June 11, 2020**
                              San Francisco, California

Before: SCHROEDER and BUMATAY, Circuit Judges, and MORRIS,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Morris, United States District Judge for the
District of Montana, sitting by designation.
      Petitioner Sheyna Douprea, a California prisoner, was convicted by a jury of

first-degree murder in the 2008 stabbing death of her intoxicated boyfriend, Daniel

Mooney. She received a sentence of 25 years to life in prison. The California

Supreme Court denied her petition for habeas corpus without opinion.

       The district court issued a comprehensive order considering all her claims.

We granted a certificate of appealability on her claim of ineffective assistance of

trial counsel in failing to investigate and present evidence of her mental condition

at the time of the stabbing. We affirm the district court’s denial of the petition.

      Petitioner’s defense at trial was that she acted in self defense. Her main

post-conviction claim is that her trial counsel did not sufficiently investigate her

mental condition in order to present expert evidence to the jury that her mental

state at the time of the killing negated a finding of first-degree murder. Petitioner’s

counsel at trial did present an expert witness on PTSD and intimate partner

violence. The witness testified Petitioner suffered from PTSD as the result of

repeated trauma and generally about intimate partner violence.

      Even assuming that counsel’s performance was deficient because of a failure

to investigate a potential mental state defense, there was no prejudice. See

Strickland v. Washington, 466 U.S. 668, 694 (1984). Had counsel presented a

mental state defense at trial, it would have undermined petitioner’s own


                                           2
explanations to the police that she acted in self defense. See Greenway v. Ryan,

856 F.3d 676, 682 (9th Cir. 2017). Moreover, the jury heard considerable evidence

concerning Petitioner’s mental problems and her abusive relationship, and

nevertheless found Petitioner guilty. Even if counsel had pursued a mental state

defense, that defense would not have affected the result at trial.

      We also reject Petitioner’s argument that counsel was constitutionally

ineffective at trial for failing to present to the jury evidence of dissociation, or

additional evidence about PTSD and Intimate Partner Violence (IPV). Evidence of

dissociation would have undercut Petitioner’s argument that she acted in self-

defense. Presentation of additional PTSD and IPV evidence would not have made

a difference in the jury’s verdict.

      Nor was counsel constitutionally ineffective for failing to turn over

additional medical records to the expert witness. Much of that history was

unfavorable to petitioner and would have undercut her credibility at trial. See

Murtishaw v. Woodford, 255 F.3d 926, 945 (9th Cir. 2001).

      The district court’s denial of the petition is

      AFFIRMED.




                                            3